Exhibit 11. Pennsylvania Commerce Bancorp, Inc. Computation of Net Income Per Share For the Quarter Ending September 30, 2008 Income Shares Per Share Amount Basic Earnings Per Share: Net income $ 3,433,000 Preferred stock dividends (20,000 ) Income available to common stockholders 3,413,000 6,358,412 $ 0.54 Effect of Dilutive Securities: Stock options 172,830 Diluted Earnings Per Share: Income available to common stockholders plus assumed conversions $ 3,413,000 6,531,242 $ 0.52 For the Quarter Ending September 30, 2007 Income Shares Per Share Amount Basic Earnings Per Share: Net income $ 1,851,000 Preferred stock dividends (20,000 ) Income available to common stockholders 1,831,000 6,258,593 $ 0.29 Effect of Dilutive Securities: Stock options 210,061 Diluted Earnings Per Share: Income available to common stockholders plus assumed conversions $ 1,831,000 6,468,654 $ 0.28 For the Nine Months Ending September 30, 2008 Income Shares Per Share Amount Basic Earnings Per Share: Net income $ 10,145,000 Preferred stock dividends (60,000 ) Income available to common stockholders 10,085,000 6,342,124 $ 1.59 Effect of Dilutive Securities: Stock options 168,381 Diluted Earnings Per Share: Income available to common stockholders plus assumed conversions $ 10,085,000 6,510,505 $ 1.55 For the Nine Months Ending September 30, 2007 Income Shares Per Share Amount Basic Earnings Per Share: Net income $ 4,534,000 Preferred stock dividends (60,000 ) Income available to common stockholders 4,474,000 6,216,547 $ 0.72 Effect of Dilutive Securities: Stock options 226,199 Diluted Earnings Per Share: Income available to common stockholders plus assumed conversions $ 4,474,000 6,442,746 $ 0.69
